CALLISTER, Chief Justice:
Plaintiff appeals from an order of the district court denying her petition for a writ of habeas corpus. Plaintiff was convicted of second-degree murder and appealed to this court, wherein she raised the identical issue that she currently asserts in her petition.1 She may not under the guise of this petition have a second opportunity to litigate the issue.2 The order of the trial court is affirmed.
TUCKETT, HENRIOD, ELLETT and CROCKETT, JJ., concur.

. State v. Leggroan, 25 Utah 2d 32, 34-35, 475 P.2d 57 (1970).


. Scandrett v. Turner, 26 Utah 2d 371, 489 P.2d 1186 (1971).